DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 11-13, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett et al(US 2014/0002444)(Hereinafter referred to as Bennett).

Regarding claim 1, Bennett teaches  A simulation system comprising a processor including hardware, the processor being configured to (Technology is described for automatically determining placement of one or more interaction zones in an augmented reality environment in which one or more virtual features are added to a real environment. An interaction zone includes at least one virtual feature and is associated with a space within the augmented reality environment with boundaries of the space
determined based on the one or more real environment features. See abstract)( An application may be executing on computer system 12 which interacts with or performs processing for an application executing on one or more processors in the see through, augmented reality display device system 8. For example, a 3D mapping application may be executing on the one or more computer systems 12 and the user's display device system 8. See paragraph [0037]) perform: 
an information acquisition process that acquires real space information obtainable by performing a recognition process of a real space around a user, and user information including position information of the user (The scene mapping engine 306 identifies the size of the living room from a previously stored 3D mapping or one it has generated of the living room. The 3D image and depth capture devices 20A and 20B coupled to game console acting as a network accessible computer system 12 may have been the source of the previously stored 3D mapping. Based on the size of the living room and the amount of free space for walking and running, the game application decides to nest the two type of helping hand zones 60 and 56. Zone 56 provides clues, and zone 60 provides aids for fighting the monster. See paragraph [0138])( The inertial sensors are for sensing position, orientation, and sudden accelerations of head mounted display device 2. From these movements, head position, and thus orientation of the display device, may also be determined. In this embodiment, each of the devices processing an analog signal in its operation include control circuitry which interfaces digitally with the digital processing unit 210 and memory 244 and which produces or converts analog signals, or both produces and converts analog signals, for its respective device. See paragraph [0048]);  
a virtual space generation process that generates a virtual space corresponding to the real space based on the real space information (The 3D mapping identifies objects in the living room including a home entertainment system 10 including speakers 22, the game console, the capture devices 20A and 20B and the TV 16. The TV 16 is selected for the helping hand zone as a player reaches to take items from a virtual helping hand 57, and there is free space in front of the TV for a user to stand in and reach the TV screen with a hand. Entry into an area illustrated by the dashed squares 60 and 56 are part of the activation criteria for these zones, and they are placed a distance from the TV at a comfortable reach distance for Joe. The real environment criteria for the helping hand defines a volume size corresponding to a size of the virtual helping hand 57 selected for a particular instance of an interaction zone. See paragraph [0139])( In this example, the application may identify to Joe what are the interaction zones by giving him instructions on where to look. If Joe looks at the TV, he sees in looking through his display device 2 a virtual overlay 55 with a virtual helping hand 57 object which may be a 3D virtual object. If he looks at the ground, the squares may be highlighted in his display device 2. If he looks at the mirror 34, he sees the 3D virtual question mark 36. The bowl 33 is also identified at the basket. The helping hand zones, and the basket zone are not activated yet, and Joe's gaze duration has not met a gaze duration threshold yet to activate the Q&A zone 35. See paragraph [0141]);  
an object process that sets a reference point in the virtual space based on the user information and the real space information, and that disposes an object of a character in the virtual space based on the reference point (In some embodiments, the display field of view, may be mapped by a view dependent coordinate system, having orthogonal X, Y and Z axes in which a Z-axis represents a depth position from a reference point, for example a reference point on or near the display portion of the device. See paragraph [0031])( Many objects have distinct sides with respect to a center of mass, a center of volume or some other fixed reference point of the object. For example, using a fixed reference point for a chair, object recognition software on the display device system 8 or executing for it can identify from image data a front side of a chair, a back, a right side and a left side. The determination of an orientation for some objects, for example a basketball, may not be apparent from image data. A virtual object is generated by an application and is displayed at a position and orientation in the view dependent coordinate system as the user would see it if it were a real object. The position of at least one point on the object in terms of the view dependent coordinate system along with object properties information like size and shape of the object identify its positional volume and often orientation relative to one or more reference points ( e.g. optical axes) on the display portion of the display device. In some instances, positions of the user's foveae may be approximated in reference to the one or more reference points. In other words, both real and virtual objects are displayed in the display field of view as they are seen from the user perspective. See paragraph [0062]); 
and a display process that displays an image including an image of the character in a display section, in the object process, the processor being configured to set a hit volume based on a position of a user moving body in the virtual space corresponding to the user (A question and answer (Q&A) zone 35 for which Joe's display device is displaying a virtual question mark 36 as Joe is currently looking at it, two nested "helping hand" interaction zones 60 and 56 which provide clues and other aids in answering questions posed by zone 35, and a "basket" zone 39 for collecting apples as points. A certain number of points wins a game and achieves a level of skill. The objective of the game application is to answer trivia questions correctly and get one or more apples for each correct answer. Virtual monster 62 tries to grab the apple as it is shot out from the zone 35 for a correct answer. The player tries to get the apple in the bowl 33 serving as a basket in basket zone 39. See paragraph [0137]),  
and perform a process with respect to the character in accordance with a positional relationship between the hit volume and the character when the user performs a given input (A question and answer (Q&A) zone 35 for which Joe's display device is displaying a virtual question mark 36 as Joe is currently looking at it, two nested "helping hand" interaction zones 60 and 56 which provide clues and other aids in answering questions posed by zone 35, and a "basket" zone 39 for collecting apples as points. A certain number of points wins a game and achieves a level of skill. The objective of the game application is to answer trivia questions correctly and get one or more apples for each correct answer. Virtual monster 62 tries to grab the apple as it is shot out from the zone 35 for a correct answer. The player tries to get the apple in the bowl 33 serving as a basket in basket zone 39. See paragraph [0137]).

Regarding claim 2, Bennett teaches The simulation system as defined in claim 1, wherein the hit volume is a hit volume that is set with respect to a body part of the user or belongings of the user (Set with repsect to the user as it is in the virtual space relative to the user).

Regarding claim 4, Bennett teaches A simulation system comprising a processor including hardware, the processor being configured to (Technology is described for automatically determining placement of one or more interaction zones in an augmented reality environment in which one or more virtual features are added to a real environment. An interaction zone includes at least one virtual feature and is associated with a space within the augmented reality environment with boundaries of the space
determined based on the one or more real environment features. See abstract)( An application may be executing on computer system 12 which interacts with or performs processing for an application executing on one or more processors in the see through, augmented reality display device system 8. For example, a 3D mapping application may be executing on the one or more computer systems 12 and the user's display device system 8. See paragraph [0037]) perform:
an information acquisition process that acquires real space information obtainable by performing a recognition process of a real space around a user and user information including position information of the user (The scene mapping engine 306 identifies the size of the living room from a previously stored 3D mapping or one it has generated of the living room. The 3D image and depth capture devices 20A and 20B coupled to game console acting as a network accessible computer system 12 may have been the source of the previously stored 3D mapping. Based on the size of the living room and the amount of free space for walking and running, the game application decides to nest the two type of helping hand zones 60 and 56. Zone 56 provides clues, and zone 60 provides aids for fighting the monster. See paragraph [0138])( The inertial sensors are for sensing position, orientation, and sudden accelerations of head mounted display device 2. From these movements, head position, and thus orientation of the display device, may also be determined. In this embodiment, each of the devices processing an analog signal in its operation include control circuitry which interfaces digitally with the digital processing unit 210 and memory 244 and which produces or converts analog signals, or both produces and converts analog signals, for its respective device. See paragraph [0048]); 
a virtual space generation process that generates a virtual space corresponding to the real space based on the real space information (The 3D mapping identifies objects in the living room including a home entertainment system 10 including speakers 22, the game console, the capture devices 20A and 20B and the TV 16. The TV 16 is selected for the helping hand zone as a player reaches to take items from a virtual helping hand 57, and there is free space in front of the TV for a user to stand in and reach the TV screen with a hand. Entry into an area illustrated by the dashed squares 60 and 56 are part of the activation criteria for these zones, and they are placed a distance from the TV at a comfortable reach distance for Joe. The real environment criteria for the helping hand defines a volume size corresponding to a size of the virtual helping hand 57 selected for a particular instance of an interaction zone. See paragraph [0139])( In this example, the application may identify to Joe what are the interaction zones by giving him instructions on where to look. If Joe looks at the TV, he sees in looking through his display device 2 a virtual overlay 55 with a virtual helping hand 57 object which may be a 3D virtual object. If he looks at the ground, the squares may be highlighted in his display device 2. If he looks at the mirror 34, he sees the 3D virtual question mark 36. The bowl 33 is also identified at the basket. The helping hand zones, and the basket zone are not activated yet, and Joe's gaze duration has not met a gaze duration threshold yet to activate the Q&A zone 35. See paragraph [0141]); 
an object process that sets a reference point in the virtual space based on the user information and the real space information, and that disposes an object of a character in the virtual space based on the reference point (In some embodiments, the display field of view, may be mapped by a view dependent coordinate system, having orthogonal X, Y and Z axes in which a Z-axis represents a depth position from a reference point, for example a reference point on or near the display portion of the device. See paragraph [0031])( Many objects have distinct sides with respect to a center of mass, a center of volume or some other fixed reference point of the object. For example, using a fixed reference point for a chair, object recognition software on the display device system 8 or executing for it can identify from image data a front side of a chair, a back, a right side and a left side. The determination of an orientation for some objects, for example a basketball, may not be apparent from image data. A virtual object is generated by an application and is displayed at a position and orientation in the view dependent coordinate system as the user would see it if it were a real object. The position of at least one point on the object in terms of the view dependent coordinate system along with object properties information like size and shape of the object identify its positional volume and often orientation relative to one or more reference points ( e.g. optical axes) on the display portion of the display device. In some instances, positions of the user's foveae may be approximated in reference to the one or more reference points. In other words, both real and virtual objects are displayed in the display field of view as they are seen from the user perspective. See paragraph [0062]); and a display process that displays an image including an image of the character in a display section, in the object process, the processor being configured to set a hit volume between the reference point and a user moving body in the virtual space corresponding to the user (In some embodiments, the display field of view, may be mapped by a view dependent coordinate system, having orthogonal X, Y and Z axes in which a Z-axis represents a depth position from a reference point, for example a reference point on or near the display portion of the device. See paragraph [0031]) (A question and answer (Q&A) zone 35 for which Joe's display device is displaying a virtual question mark 36 as Joe is currently looking at it, two nested "helping hand" interaction zones 60 and 56 which provide clues and other aids in answering questions posed by zone 35, and a "basket" zone 39 for collecting apples as points. A certain number of points wins a game and achieves a level of skill. The objective of the game application is to answer trivia questions correctly and get one or more apples for each correct answer. Virtual monster 62 tries to grab the apple as it is shot out from the zone 35 for a correct answer. The player tries to get the apple in the bowl 33 serving as a basket in basket zone 39. See paragraph [0137]), and perform a process with respect to the character in accordance with a positional relationship between the hit volume and the character, when the user performs a given input  (A question and answer (Q&A) zone 35 for which Joe's display device is displaying a virtual question mark 36 as Joe is currently looking at it, two nested "helping hand" interaction zones 60 and 56 which provide clues and other aids in answering questions posed by zone 35, and a "basket" zone 39 for collecting apples as points. A certain number of points wins a game and achieves a level of skill. The objective of the game application is to answer trivia questions correctly and get one or more apples for each correct answer. Virtual monster 62 tries to grab the apple as it is shot out from the zone 35 for a correct answer. The player tries to get the apple in the bowl 33 serving as a basket in basket zone 39. See paragraph [0137]).

Regarding claim 5, Bennett teaches The simulation system as defined in claim 1, wherein, in the object process, the processor determines whether or not the user has performed the given input based on information from a detection section that detects a movement of the user (Entry into an area illustrated by the dashed squares 60 and 56 are part of the activation criteria for these zones, and they are placed a distance from the TV at a comfortable reach distance for Joe. see paragraph [0139]).

Regarding claim 6, Bennett teaches  the simulation system as defined in claim 4, wherein, in the object process, the processor determines whether or not the user has performed the given input based on information from a detection section that detects a movement of the user (Entry into an area illustrated by the dashed squares 60 and 56 are part of the activation criteria for these zones, and they are placed a distance from the TV at a comfortable reach distance for Joe. see paragraph [0139]).


Regarding claim 11, Bennett teaches The simulation system as defined in claim 1, wherein, in the object process, the processor sets the reference point in accordance with information of a situation of the user, information of a situation of the user moving body ((In some embodiments, the display field of view, may be mapped by a view dependent coordinate system, having orthogonal X, Y and Z axes in which a Z-axis represents a depth position from a reference point, for example a reference point on or near the display portion of the device. See paragraph [0031])), information of a situation or type of the character, or information of a game situation.

Regarding claim 12, Bennett teaches The simulation system as defined in claim 1, wherein, in the information acquisition process, the processor acquires environment information in the real space (The scene mapping engine 306 identifies the size of the living room from a previously stored 3D mapping or one it has generated of the living room. The 3D image and depth capture devices 20A and 20B coupled to game console acting as a network accessible computer system 12 may have been the source of the previously stored 3D mapping. Based on the size of the living room and the amount of free space for walking and running, the game application decides to nest the two type of helping hand zones 60 and 56. Zone 56 provides clues, and zone 60 provides aids for fighting the monster. See paragraph [0138])( The inertial sensors are for sensing position, orientation, and sudden accelerations of head mounted display device 2. From these movements, head position, and thus orientation of the display device, may also be determined. In this embodiment, each of the devices processing an analog signal in its operation include control circuitry which interfaces digitally with the digital processing unit 210 and memory 244 and which produces or converts analog signals, or both produces and converts analog signals, for its respective device. See paragraph [0048]), and, in the object process, the processor sets the reference point in accordance with the environment information (HMD position in the environment)(In some embodiments, the display field of view, may be mapped by a view dependent coordinate system, having orthogonal X, Y and Z axes in which a Z-axis represents a depth position from a reference point, for example a reference point on or near the display portion of the device. See paragraph [0031]).

Regarding claim 13, Bennett teaches The simulation system as defined in claim 4, wherein, in the information acquisition process, the processor acquires environment information in the real space  (The scene mapping engine 306 identifies the size of the living room from a previously stored 3D mapping or one it has generated of the living room. The 3D image and depth capture devices 20A and 20B coupled to game console acting as a network accessible computer system 12 may have been the source of the previously stored 3D mapping. Based on the size of the living room and the amount of free space for walking and running, the game application decides to nest the two type of helping hand zones 60 and 56. Zone 56 provides clues, and zone 60 provides aids for fighting the monster. See paragraph [0138])( The inertial sensors are for sensing position, orientation, and sudden accelerations of head mounted display device 2. From these movements, head position, and thus orientation of the display device, may also be determined. In this embodiment, each of the devices processing an analog signal in its operation include control circuitry which interfaces digitally with the digital processing unit 210 and memory 244 and which produces or converts analog signals, or both produces and converts analog signals, for its respective device. See paragraph [0048]), and 
in the object process, the processor sets the reference point in accordance with the environment information (HMD position in the environment)(In some embodiments, the display field of view, may be mapped by a view dependent coordinate system, having orthogonal X, Y and Z axes in which a Z-axis represents a depth position from a reference point, for example a reference point on or near the display portion of the device. See paragraph [0031]).


Regarding claim 17, Bennett teaches A processing method (Technology is described for automatically determining placement of one or more interaction zones in an augmented reality environment in which one or more virtual features are added to a real environment. An interaction zone includes at least one virtual feature and is associated with a space within the augmented reality environment with boundaries of the space determined based on the one or more real environment features. See abstract)( An application may be executing on computer system 12 which interacts with or performs processing for an application executing on one or more processors in the see through, augmented reality display device system 8. For example, a 3D mapping application may be executing on the one or more computer systems 12 and the user's display device system 8. See paragraph [0037])comprising: 
performing an information acquisition process that acquires real space information obtainable by performing a recognition process of a real space around a user and user information including position information of the user (The scene mapping engine 306 identifies the size of the living room from a previously stored 3D mapping or one it has generated of the living room. The 3D image and depth capture devices 20A and 20B coupled to game console acting as a network accessible computer system 12 may have been the source of the previously stored 3D mapping. Based on the size of the living room and the amount of free space for walking and running, the game application decides to nest the two type of helping hand zones 60 and 56. Zone 56 provides clues, and zone 60 provides aids for fighting the monster. See paragraph [0138])( The inertial sensors are for sensing position, orientation, and sudden accelerations of head mounted display device 2. From these movements, head position, and thus orientation of the display device, may also be determined. In this embodiment, each of the devices processing an analog signal in its operation include control circuitry which interfaces digitally with the digital processing unit 210 and memory 244 and which produces or converts analog signals, or both produces and converts analog signals, for its respective device. See paragraph [0048]); 
performing a virtual space generation process that generates a virtual space corresponding to the real space based on the real space information (The 3D mapping identifies objects in the living room including a home entertainment system 10 including speakers 22, the game console, the capture devices 20A and 20B and the TV 16. The TV 16 is selected for the helping hand zone as a player reaches to take items from a virtual helping hand 57, and there is free space in front of the TV for a user to stand in and reach the TV screen with a hand. Entry into an area illustrated by the dashed squares 60 and 56 are part of the activation criteria for these zones, and they are placed a distance from the TV at a comfortable reach distance for Joe. The real environment criteria for the helping hand defines a volume size corresponding to a size of the virtual helping hand 57 selected for a particular instance of an interaction zone. See paragraph [0139])( In this example, the application may identify to Joe what are the interaction zones by giving him instructions on where to look. If Joe looks at the TV, he sees in looking through his display device 2 a virtual overlay 55 with a virtual helping hand 57 object which may be a 3D virtual object. If he looks at the ground, the squares may be highlighted in his display device 2. If he looks at the mirror 34, he sees the 3D virtual question mark 36. The bowl 33 is also identified at the basket. The helping hand zones, and the basket zone are not activated yet, and Joe's gaze duration has not met a gaze duration threshold yet to activate the Q&A zone 35. See paragraph [0141]); 
performing an object process that sets a reference point in the virtual space based on the user information and the real space information, and that disposes an object of a character in the virtual space based on the reference point (In some embodiments, the display field of view, may be mapped by a view dependent coordinate system, having orthogonal X, Y and Z axes in which a Z-axis represents a depth position from a reference point, for example a reference point on or near the display portion of the device. See paragraph [0031])( Many objects have distinct sides with respect to a center of mass, a center of volume or some other fixed reference point of the object. For example, using a fixed reference point for a chair, object recognition software on the display device system 8 or executing for it can identify from image data a front side of a chair, a back, a right side and a left side. The determination of an orientation for some objects, for example a basketball, may not be apparent from image data. A virtual object is generated by an application and is displayed at a position and orientation in the view dependent coordinate system as the user would see it if it were a real object. The position of at least one point on the object in terms of the view dependent coordinate system along with object properties information like size and shape of the object identify its positional volume and often orientation relative to one or more reference points ( e.g. optical axes) on the display portion of the display device. In some instances, positions of the user's foveae may be approximated in reference to the one or more reference points. In other words, both real and virtual objects are displayed in the display field of view as they are seen from the user perspective. See paragraph [0062]); 
performing a display process that displays an image including an image of the character in a display section; and in the object process, setting a hit volume based on a position of a user moving body in the virtual space corresponding to the user (A question and answer (Q&A) zone 35 for which Joe's display device is displaying a virtual question mark 36 as Joe is currently looking at it, two nested "helping hand" interaction zones 60 and 56 which provide clues and other aids in answering questions posed by zone 35, and a "basket" zone 39 for collecting apples as points. A certain number of points wins a game and achieves a level of skill. The objective of the game application is to answer trivia questions correctly and get one or more apples for each correct answer. Virtual monster 62 tries to grab the apple as it is shot out from the zone 35 for a correct answer. The player tries to get the apple in the bowl 33 serving as a basket in basket zone 39. See paragraph [0137]), and 
performing a process with respect to the character in accordance with a positional relationship between the hit volume and the character when the user performs a given input (A question and answer (Q&A) zone 35 for which Joe's display device is displaying a virtual question mark 36 as Joe is currently looking at it, two nested "helping hand" interaction zones 60 and 56 which provide clues and other aids in answering questions posed by zone 35, and a "basket" zone 39 for collecting apples as points. A certain number of points wins a game and achieves a level of skill. The objective of the game application is to answer trivia questions correctly and get one or more apples for each correct answer. Virtual monster 62 tries to grab the apple as it is shot out from the zone 35 for a correct answer. The player tries to get the apple in the bowl 33 serving as a basket in basket zone 39. See paragraph [0137]).

Regarding claim 18, Bennett teaches A processing method (Technology is described for automatically determining placement of one or more interaction zones in an augmented reality environment in which one or more virtual features are added to a real environment. An interaction zone includes at least one virtual feature and is associated with a space within the augmented reality environment with boundaries of the space determined based on the one or more real environment features. See abstract)( An application may be executing on computer system 12 which interacts with or performs processing for an application executing on one or more processors in the see through, augmented reality display device system 8. For example, a 3D mapping application may be executing on the one or more computer systems 12 and the user's display device system 8. See paragraph [0037]) comprising: 
performing an information acquisition process that acquires real space information obtainable by performing a recognition process of a real space around a user and user information including position information of the user (The scene mapping engine 306 identifies the size of the living room from a previously stored 3D mapping or one it has generated of the living room. The 3D image and depth capture devices 20A and 20B coupled to game console acting as a network accessible computer system 12 may have been the source of the previously stored 3D mapping. Based on the size of the living room and the amount of free space for walking and running, the game application decides to nest the two type of helping hand zones 60 and 56. Zone 56 provides clues, and zone 60 provides aids for fighting the monster. See paragraph [0138])( The inertial sensors are for sensing position, orientation, and sudden accelerations of head mounted display device 2. From these movements, head position, and thus orientation of the display device, may also be determined. In this embodiment, each of the devices processing an analog signal in its operation include control circuitry which interfaces digitally with the digital processing unit 210 and memory 244 and which produces or converts analog signals, or both produces and converts analog signals, for its respective device. See paragraph [0048]); 
performing a virtual space generation process that generates a virtual space corresponding to the real space based on the real space information (The 3D mapping identifies objects in the living room including a home entertainment system 10 including speakers 22, the game console, the capture devices 20A and 20B and the TV 16. The TV 16 is selected for the helping hand zone as a player reaches to take items from a virtual helping hand 57, and there is free space in front of the TV for a user to stand in and reach the TV screen with a hand. Entry into an area illustrated by the dashed squares 60 and 56 are part of the activation criteria for these zones, and they are placed a distance from the TV at a comfortable reach distance for Joe. The real environment criteria for the helping hand defines a volume size corresponding to a size of the virtual helping hand 57 selected for a particular instance of an interaction zone. See paragraph [0139])( In this example, the application may identify to Joe what are the interaction zones by giving him instructions on where to look. If Joe looks at the TV, he sees in looking through his display device 2 a virtual overlay 55 with a virtual helping hand 57 object which may be a 3D virtual object. If he looks at the ground, the squares may be highlighted in his display device 2. If he looks at the mirror 34, he sees the 3D virtual question mark 36. The bowl 33 is also identified at the basket. The helping hand zones, and the basket zone are not activated yet, and Joe's gaze duration has not met a gaze duration threshold yet to activate the Q&A zone 35. See paragraph [0141]);
performing an object process that sets a reference point in the virtual space based on the user information and the real space information, and that disposes an object of a character in the virtual space based on the reference point (In some embodiments, the display field of view, may be mapped by a view dependent coordinate system, having orthogonal X, Y and Z axes in which a Z-axis represents a depth position from a reference point, for example a reference point on or near the display portion of the device. See paragraph [0031])( Many objects have distinct sides with respect to a center of mass, a center of volume or some other fixed reference point of the object. For example, using a fixed reference point for a chair, object recognition software on the display device system 8 or executing for it can identify from image data a front side of a chair, a back, a right side and a left side. The determination of an orientation for some objects, for example a basketball, may not be apparent from image data. A virtual object is generated by an application and is displayed at a position and orientation in the view dependent coordinate system as the user would see it if it were a real object. The position of at least one point on the object in terms of the view dependent coordinate system along with object properties information like size and shape of the object identify its positional volume and often orientation relative to one or more reference points ( e.g. optical axes) on the display portion of the display device. In some instances, positions of the user's foveae may be approximated in reference to the one or more reference points. In other words, both real and virtual objects are displayed in the display field of view as they are seen from the user perspective. See paragraph [0062]); 
performing a display process that displays an image including an image of the character in a display section (In some embodiments, the display field of view, may be mapped by a view dependent coordinate system, having orthogonal X, Y and Z axes in which a Z-axis represents a depth position from a reference point, for example a reference point on or near the display portion of the device. See paragraph [0031]) (A question and answer (Q&A) zone 35 for which Joe's display device is displaying a virtual question mark 36 as Joe is currently looking at it, two nested "helping hand" interaction zones 60 and 56 which provide clues and other aids in answering questions posed by zone 35, and a "basket" zone 39 for collecting apples as points. A certain number of points wins a game and achieves a level of skill. The objective of the game application is to answer trivia questions correctly and get one or more apples for each correct answer. Virtual monster 62 tries to grab the apple as it is shot out from the zone 35 for a correct answer. The player tries to get the apple in the bowl 33 serving as a basket in basket zone 39. See paragraph [0137]); and 
in the object process, setting a hit volume between the reference point and a user moving body in the virtual space corresponding to the user (In some embodiments, the display field of view, may be mapped by a view dependent coordinate system, having orthogonal X, Y and Z axes in which a Z-axis represents a depth position from a reference point, for example a reference point on or near the display portion of the device. See paragraph [0031]) (A question and answer (Q&A) zone 35 for which Joe's display device is displaying a virtual question mark 36 as Joe is currently looking at it, two nested "helping hand" interaction zones 60 and 56 which provide clues and other aids in answering questions posed by zone 35, and a "basket" zone 39 for collecting apples as points. A certain number of points wins a game and achieves a level of skill. The objective of the game application is to answer trivia questions correctly and get one or more apples for each correct answer. Virtual monster 62 tries to grab the apple as it is shot out from the zone 35 for a correct answer. The player tries to get the apple in the bowl 33 serving as a basket in basket zone 39. See paragraph [0137]), and performing a process with respect to the character in accordance with a positional relationship between the hit volume and the character when the user performs a given input  (A question and answer (Q&A) zone 35 for which Joe's display device is displaying a virtual question mark 36 as Joe is currently looking at it, two nested "helping hand" interaction zones 60 and 56 which provide clues and other aids in answering questions posed by zone 35, and a "basket" zone 39 for collecting apples as points. A certain number of points wins a game and achieves a level of skill. The objective of the game application is to answer trivia questions correctly and get one or more apples for each correct answer. Virtual monster 62 tries to grab the apple as it is shot out from the zone 35 for a correct answer. The player tries to get the apple in the bowl 33 serving as a basket in basket zone 39. See paragraph [0137]).

Regarding claim 19, Bennett teaches A non-transitory computer-readable information storage medium storing a program for causing a computer to perform the processing method as defined in claim 17 (The example computer systems illustrated in the figures include examples of computer readable storage devices. A computer readable storage device is also a processor readable storage device. Such devices may include volatile and nonvolatile, removable and non-removable memory devices implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data. Some examples of processor or computer readable storage devices are RAM, ROM, EEPRO M, cache, flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical disk storage, memory sticks or cards, magnetic cassettes, magnetic tape, a media drive, a hard disk, magnetic disk storage or other magnetic storage devices, or any other device which can be used to store information and which can be accessed by a computer. See paragraph [0149])(See the rejection of claim 17 for the remainder of the corresponding limitations).

Regarding claim 20, Bennett teaches A non-transitory computer-readable information storage medium storing a program for causing a computer to perform the processing method as defined in claim 18 (The example computer systems illustrated in the figures include examples of computer readable storage devices. A computer readable storage device is also a processor readable storage device. Such devices may include volatile and nonvolatile, removable and non-removable memory devices implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data. Some examples of processor or computer readable storage devices are RAM, ROM, EEPRO M, cache, flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical disk storage, memory sticks or cards, magnetic cassettes, magnetic tape, a media drive, a hard disk, magnetic disk storage or other magnetic storage devices, or any other device which can be used to store information and which can be accessed by a computer. See paragraph [0149])(See the rejection of claim 18 for the remainder of the corresponding limitations).


Allowable Subject Matter
Claims 3, 7-10, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone or in combination is silent to the limitations “wherein, in the object process, the processor performs, in case that the user moving body and the reference point have a first distance relationship, setting of the hit volume based on a position of the user moving body, and execution of a process with respect to the character in accordance with the positional relationship between the hit volume and the character when the user performs the given input, and in case that the user moving body and the reference point have a second distance relationship, setting of the hit volume between the user moving body and the reference point, and execution of the process with respect to the character in accordance with the positional relationship between the hit volume and the character when the user performs the given input.” of claim 3 when read in light of the rest of the limitations in claim 3 and the claims to which claim 3 depends and thus claim 3 contains allowable subject matter.

The prior art of record alone or in combination is silent to the limitations “wherein, in the object process, the processor performs, as the process with respect to the character, a process of eliminating the character, a process of destroying the character, a process of changing a display mode of the character, or a notification process regarding the character. ” of claim 7 when read in light of the rest of the limitations in claim 7 and the claims to which claim 7 depends and thus claim 7 contains allowable subject matter.


The prior art of record alone or in combination is silent to the limitations “wherein, in the object process, the processor performs, as the process with respect to the character, a process of eliminating the character, a process of destroying the character, a process of changing a display mode of the character, or a notification process regarding the character. ” of claim 8 when read in light of the rest of the limitations in claim 8 and the claims to which claim 8 depends and thus claim 8 contains allowable subject matter.


The prior art of record alone or in combination is silent to the limitations “wherein, in the object process, the processor determines a disposition timing of the character in accordance with a distance between the user moving body and the reference point. ” of claim 9 when read in light of the rest of the limitations in claim 9 and the claims to which claim 9 depends and thus claim 9 contains allowable subject matter.



The prior art of record alone or in combination is silent to the limitations “wherein, in the object process, the processor determines a disposition timing of the character in accordance with a distance between the user moving body and the reference point. ” of claim 10 when read in light of the rest of the limitations in claim 10 and the claims to which claim 10 depends and thus claim 10 contains allowable subject matter.


The prior art of record alone or in combination is silent to the limitations “wherein, in the object process, the processor changes the hit volume in accordance with a position of the reference point. ” of claim 14 when read in light of the rest of the limitations in claim 14 and the claims to which claim 14 depends and thus claim 14 contains allowable subject matter.


The prior art of record alone or in combination is silent to the limitations “wherein, in the object process, the processor changes the hit volume in accordance with a position of the reference point. ” of claim 15 when read in light of the rest of the limitations in claim 15 and the claims to which claim 15 depends and thus claim 15 contains allowable subject matter.


The prior art of record alone or in combination is silent to the limitations “wherein in the object process, the processor changes the hit volume in accordance with information of a situation of the user, information of a situation of the user moving body, information of a situation or type of the character, or information of a game situation. ” of claim 16 when read in light of the rest of the limitations in claim 16 and the claims to which claim 16 depends and thus claim 16 contains allowable subject matter.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611